NO. 12-21-00005-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

                                                        §       APPEAL FROM THE 307TH
IN THE INTEREST OF
                                                        §       JUDICIAL DISTRICT COURT
A.S.M., A CHILD
                                                        §       GREGG COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
        Appellant, Author J. Manning, Jr., filed a notice of appeal on January 9, 2021. On
January 11, the Clerk of this Court notified Appellant that the notice of appeal failed to contain
the information specifically required by Texas Rules of Appellate Procedure 9.5 and 25.1(d)-(e),
and Section 51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5
(service); see also TEX. R. APP. P. 25.1(d)-(e) (contents in civil cases, notice); TEX. CIV. PRAC. &
REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must be served on each court
reporter responsible for preparing reporter’s record). The notices warned that, unless Appellant
filed a proper notice of appeal on or before February 10, the appeal would be referred to the
Court for dismissal. This deadline passed and Appellant has not filed a compliant notice of
appeal or otherwise responded to this Court’s January 11 notices. 1
        Because Appellant failed, after notice, to comply with Rule 9.5, Rule 25.1(d)-(e), and
Section 51.017(a), the appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after
giving ten days’ notice to all parties, appellate court may dismiss appeal if appeal is subject to

        1
          Manning is acting pro se; however, pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure; otherwise, pro se litigants would benefit from an unfair
advantage over parties represented by counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017
WL 2665180, at *2 n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).


                                                        1
dismissal because appellant failed to comply with a requirement of these rules, a court order, or a
notice from the clerk requiring a response or other action within a specified time).
Opinion delivered February 26, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 26, 2021


                                         NO. 12-21-00005-CV


                          IN THE INTEREST OF A. S. M., A CHILD


                                Appeal from the 307th District Court
                        of Gregg County, Texas (Tr.Ct.No. 2001-1995-DR)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this Court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3